t c summary opinion united_states tax_court richard r izac petitioner v commissioner of internal revenue respondent docket no 8634-01s filed date richard r izac pro_se dustin m starbuck for respondent carluzzo special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax the issues for decision are whether petitioner is entitled to a dependency_exemption deduction for one of his children and whether petitioner is entitled to a child_tax_credit background some of the facts have been stipulated and are so found at the time the petition was filed petitioner resided in chesterfield virginia petitioner married donna bonner on date they have two children patrick ross izac born date and jerilyn renee izac born date petitioner and ms bonner separated in and were divorced on date on date a virginia court with jurisdiction over such matters issued an order that provides in relevant part it is hereby ordered that petitioner and ms bonner are granted joint shared custody of their infant children ms bonner shall have physical custody of the children until such time as school begins thereafter petitioner and ms bonner shall alternate having physical custody of the children on an every other school grading period basis with petitioner having physical custody of the children during the first school grading period ms bonner having physical custody during the second school grading period and so forth until the end of school during the summer vacation petitioner and ms bonner shall equally divide their time with the children the order also established specific visitation rights for holidays and for each parent during those periods when the other parent had physical custody on date a virginia court with jurisdiction over such matters issued an order that provides in relevant part physical custody of the children will be with petitioner during the first one-half of the summer and with ms bonner during the second one-half of the summer we interpret the reference to summer to relate to the summer recess from the school or schools attended by petitioner’s children during petitioner’s son attended school in the chesterfield county public school system for calendar_year and within the meaning of the above-referenced date order the second grading period for that school system for academic year started date and ended date calendar days in the third grading period for the school for academic year started date and ended date calendar days the fourth grading period started date and the last day of class for students was date calendar days the summer recess for students extended from date until date calendar days the first grading period for academic year started date and ended date calendar days the second grading period for academic year started on date and continued into calendar days in on his timely filed federal_income_tax return petitioner identified both of his children in the area of the return where dependents are listed but only claimed a dependency_exemption deduction for his son he also claimed a dollar_figure child_tax_credit in the notice_of_deficiency respondent disallowed the dependency_exemption deduction because according to respondent petitioner did not provide more than percent of his son’s total support respondent also disallowed the child_tax_credit because one or more qualifying children claimed on petitioner’s return has been disallowed discussion in general a taxpayer is entitled to a dependency_exemption deduction for each of the taxpayer’s dependents sec_151 the term dependent includes the taxpayer’s child over half of whose support for the year is received or treated as received from the taxpayer sec_152 because petitioner’s son is the child of divorced parents his support is determined pursuant to sec_152 that section provides subject_to certain conditions not in dispute and exceptions not applicable here that the child is treated as having received over half of his or her support from the parent who has custody over the child for a greater portion of the year that parent is referred to as the custodial_parent because the child is treated as having received over half of his or her support from the custodial_parent the custodial_parent is generally entitled to a dependency_exemption deduction for the child regardless of the amount of support the child actually received from that parent petitioner claims that he rather than ms bonner was his son’s custodial_parent for a greater portion of and is therefore entitled to the dependency_exemption deduction here in dispute in this regard petitioner submitted a calendar marked with an f on those days of the year when his son lived with him and an m on those days of the year when his son lived with ms bonner because petitioner’s calendar supports his claim that his son lived with him for a greater portion of petitioner maintains that he is entitled to the dependency_exemption deduction here in dispute although the calendar demonstrates that petitioner’s son lived with petitioner for a greater portion of we do not agree that petitioner should be treated for purposes of sec_152 as his son’s custodial_parent for that year the word custody as used in sec_152 is defined in sec_1_152-4 income_tax regs which states b custody custody for purposes of this section will be determined by the terms of the most recent decree of divorce or separate_maintenance or subsequent custody decree or if none a written_separation_agreement in the event of so-called split custody or if neither a decree or agreement establishes who has custody or if the validity or continuing effect of such decree or agreement is uncertain by reason of proceedings pending on the last day of the calendar_year custody will be deemed to be with the parent who as between both parents has the physical custody of the child for the greater portion of the calendar_year for purposes of sec_152 custody is determined by the terms of the most recent custody decree or if none by the terms of a written_separation_agreement in effect at the relevant time id in this case the orders referred to above award petitioner and ms bonner joint shared custody over petitioner’s son as applied to the orders award physical custody of petitioner’s son as follows time period days of custody in petitioner ms bonner academic year second grading period --- academic year --- third grading period academic year --- fourth grading period summer rece sec_41 academic year first grading period academic year second grading period total days --- --- to the extent that the above-referenced orders allocate physical custody of petitioner’s son between petitioner and ms bonner for specific periods the days included within those periods are counted respectively as days of physical custody for either petitioner or ms bonner for purposes of sec_152 because the relevant orders specifically provide for physical custody of petitioner’s son for every day of the year contrary to petitioner’s position it is not necessary to determine where petitioner’s son lived on any given day during under the circumstances of this case the reference to physical custody in the regulation does not mean physical presence furthermore days of visitation are not counted as days of physical custody the above-referenced orders establish that ms bonner’s physical custody of petitioner’s son exceeded petitioner’s during consequently petitioner is not considered to be his son’s custodial_parent for that year petitioner’s son therefore is not treated as having received over half of his support from petitioner and does not fit within the definition of a dependent for purposes of the dependency_exemption deduction here in dispute it follows that petitioner is not entitled to a dependency_exemption deduction for his son for and respondent’s determination disallowing that deduction is sustained from his presentation at trial we are satisfied that petitioner understands that his entitlement to the child_tax_credit claimed on his return depends upon his entitlement to the dependency_exemption deduction claimed for his son for petitioner’s son is not petitioner’s qualifying_child for purposes of the child_tax_credit because petitioner is not entitled to a dependency_exemption deduction for his son for that year see sec_24 c respondent’s disallowance of the child_tax_credit claimed on petitioner’s return is sustained reviewed and adopted as the report of the small_tax_case division to reflect the foregoing decision will be entered for respondent
